Case 20-34879 Document 88-10 Filed in TXSB on 10/29/20 Page 1 of 2




              EXHIBIT J
                                                                                Case 20-34879 Document 88-10 Filed in TXSB on 10/29/20 Page 2 of 2




From:                            Hector Martinez <hmartinez@beemac.com>
Sent:                            Tuesday, July 7, 2020 12:30 PM
To:                              Jamie Secrest; Manual Moya; Larry Toomey
Cc:                              Vanessa Flores; Rich Casoli; Jared Light; Ken Beaver; Nelly Lopez
Subject:                         Re: Material Transfer Request - Eagle Pipe to Boomerang Tube



Received and Understood, Will get this Transferred right now.

Thank you

From: Jamie Secrest
Sent: Tuesday, July 7, 2020 12:28 PM
To: Hector Martinez ; Manual Moya ; Larry Toomey
Cc: Vanessa Flores ; Rich Casoli ; Jared Light ; Ken Beaver ; Nelly Lopez
Subject: Material Transfer Request - Eagle Pipe to Boomerang Tube
Hi Beemac team,
As discussed, we need the following transferred from Eagle Pipe’s stock to Boomerang Tube. I know Hector is performing a physical count and should be complete by tomorrow, but we need this today. If we can transfer the below today, then we can
reconcile after the physical is complete at which time you can validate the transfer in TDS. It is only the items below at this time. Boomerang will need to get set up with Beemac for storage/handling going forward. However, in the interim, Beemac
can continue to bill Eagle for any transactions until Boomerang and Beemac have an agreement in place. I am working on the Material IDs also, but might need to wait until Hector has his count updated in TDS for some of them.
Hi Larry,
Please send your approval.
         FOOTAGE                                 PO                            YARD       SIZE       WEIGHT        GRADE          THREAD     DOMESTIC/IMPORT SMLS/ERW                 Mill Source

            63,031                  PO-11877/PO-11209                       Beemac      9 5/8        40.00   HCL80             BTC           DOMESTIC             ERW           BOOMERANG
           100,884                  PO-12948/PO-11875                       Beemac      9 5/8        40.00    J55              BTC           DOMESTIC             ERW           BOOMERANG
           84,425      PO-12949/PO-11217/PO-9409/PO-7658/PO-5711            Beemac      5 1/2        20.00   CYP110        TCBC-HT           DOMESTIC             ERW           BOOMERANG
            353                        PO-12950 Returns                     Beemac      5 1/2        20.00   CYP110        TCBC-HT           DOMESTIC             SMLS          BOOMERANG
If there are ay questions, please let me know.
Jamie Secrest
Manager of Inventory and Operations
Eagle Pipe LLC
Office: 713-464-PIPE (7473)
Cell: 281-709-7946
9525 Katy Freeway Suite 306
Houston, TX 77024




                                                                                                                           1


                                                                                                                                                                                                          BOOMERANG_10/30/20 HRG. EX._000060
